  Case 17-50297       Doc 83     Filed 09/16/19 Entered 09/16/19 09:50:45           Desc Main
                                   Document     Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF VIRGINIA
                                     Harrisonburg Division

In re:                                       )       Chapter 7
                                             )
MICHAEL W. DECKER,                           )       Case No. 17-50297
                                             )
         Debtor.                             )

     TRUSTEE’S SECOND APPLICATION FOR APPOINTMENT OF ATTORNEY

       W. Stephen Scott, (the “Trustee”), trustee of the estate of this case, for his Second
Application for Appointment of Attorney, states as follows:

       1.    The debtor filed a petition under Chapter 7, Title 11, United States Code, in this
Court on March 30, 2017, commencing the captioned case.

         2.    The Trustee has been duly appointed or elected as trustee of this case.

        3.      The Trustee requests appointment of Gentry Locke Rakes & Moore, LLP (the
“proposed professional”, who is experienced in the matters for which employment is sought and
is qualified to represent the Trustee as attorney for the Trustee to assist him in the performance
of his duties as trustee, as follows:

               a.     legal research, review of relevant legal documents, preparation of
pleadings,            review of responsive pleadings, appearances in court, preparation of
orders,               preparation of discovery requests and responses, negotiation of legal
issues, and                  other activities related to the filing, prosecution or defense of:

                      i.      adversary proceedings and non-bankruptcy litigation to avoid
                      transfers and to recover money or property of the estate or in which the
                      estate has an interest;

                      ii.     motions to approve compromises and settlements of litigation and
                      other disputes; and

                      iii.     appeals of adverse judgments.

              b.      such other legal services that may be required to assist the Trustee in the
performance of his duties in the case.

       4.     The standard hourly billing rates for bankruptcy matters for the proposed
professional are $300.00 to $450.00 for partners and $125.00 for paraprofessionals, plus
reimbursement of all necessary out-of-pocket expenses at cost.



                                                 1
  Case 17-50297       Doc 83     Filed 09/16/19 Entered 09/16/19 09:50:45            Desc Main
                                   Document     Page 2 of 3



        5.     The fees and expenses to be incurred in the performance of the matters for which
employment is sought are not readily discernable. However, to the best of the Trustee’s present
knowledge, the fees and expenses to perform the services for which the appointment is sought
are reasonably estimated at $30,000.00 and $4,000.00, respectively. No fees or expenses will be
paid to the proposed professional unless any such fees and expenses are approved by the Court.
The Trustee has advised the propose professional of the potential limitations of compensation
pursuant to 11 U.S.C. § 328.

        6.      To the best of the Trustee’s knowledge, the services to be provided are necessary
and should result in a recovery for the benefit of unsecured creditors in an amount believed to be
sufficient to provide a meaningful distribution to the unsecured creditors and provide other
benefits to the estate.

        7.       The Trustee has made the following efforts to resolve this matter and to obtain
competent services at a reasonable rate: The Trustee has made efforts to seek mediation of
outstanding issues and has also considered what services might otherwise be required for the
proper administration of the estate and believes that the proposed professional (who now
employs the attorney previously providing representation to the Trustee in this case) is best
suited to assist the Trustee in the completion of his duties.

        8.     It is in the best interests of the estate to employ the proposed professional because
the attorney who will perform the services to the Trustee has been representing the Trustee in
this case and has significant experience representing trustees in matters relevant to this case and
is already knowledgeable of the relevant facts related to the work to be performed.

        9.      The Trustee has read the proposed professional’s verified statement and to the
best of the Trustee’s knowledge all of the connections of the proposed professional with the
debtor, creditors, any other parties in interest, their respective attorneys and accountants, the
United States Trustee, or any person employed in the office of the United States Trustee are set
forth, as follows: William E. Callahan, Jr., the attorney who will serve as the primary attorney in
this case is a member of the Panel of Chapter 7 Trustees for the Western District of Virginia.

       WHEREFORE, W. Stephen Scott, Trustee, respectfully requests that the Court approve
the proposed employment and authorize the Trustee to employ the proposed professional, with
compensation and expenses to be paid as an administrative expenses in such amounts as the
Court may hereafter determine and allow, and grant such other relief as may be just.


                                                             /s/ W. Stephen Scott, Trustee
                                                             W. Stephen Scott, Trustee




                                                 2
  Case 17-50297       Doc 83     Filed 09/16/19 Entered 09/16/19 09:50:45            Desc Main
                                   Document     Page 3 of 3



               VERIFIED STATEMENT OF PROPOSED PROFESSIONAL

     1.     I am an attorney authorized to practice my profession under the laws of the
Commonwealth of Virginia. I am an attorney and a partner with the firm of Gentry Locke Rakes
& Moore, LLP (the “Firm”).

        2.      The Trustee has asked that the firm perform the professional services set forth in
the Trustee’s Application for Employment on behalf of the estate. I am experienced and
qualified in the matters for which the Firm is to be employed.

        3.      Neither I nor the Firm by which I am employed: (a) is a creditor, an equity
holder, or an insider of the debtor; (b) is an investment banker for any outstanding security of the
debtor; (c) is or has been within three years before the filing of the petition in this case, an
investment banker for any securities of the debtor; (d) is or has been within the two years before
the filing of the petition in this case, a director, officer or employee of the debtor, or an
investment banker specified in subparagraph b or c herein, or (e) has any interest materially
adverse to the interest of the estate or any class of creditors or equity security holders by reason
of any direct or indirect relationship to, connection with, or interest in the debtor or an
investment banker specified in subparagraphs b or c herein, or for any reason.

        4.      To the best of my knowledge, neither I nor the Firm holds or represents any
interest adverse to the interest of the estate. Neither I nor the Firm has any connection with the
debtor, creditors, any other party in interest, their respective attorneys and accountants, the
United States Trustee, except as set forth as follows: William E. Callahan, Jr., the attorney who
will serve as the primary attorney in this case is a member of the Panel of Chapter 7 Trustees for
the Western District of Virginia.

       5.    Neither I nor the Firm has shared or agreed to share and will not share or agree to
share any compensation paid to it in this case with any other person, except as provided by
Bankruptcy Rule 2016. Neither I nor the Firm has received a retainer in the case.

        6.      The fees and hourly rate charged by the Firm are set forth in the Application. I
understand that I must keep detained records of time and expenses incurred in the performance
of duties in this case. Further, I am aware of the potential compensation limitations set forth in
in 11 U.S.C. § 328

       DECLARED under penalty of perjury on September 11, 2019.


                                                     /s/ William E. Callahan, Jr.
                                                     William E. Callahan, Jr.




                                                 3
